1
-*_,_?,
NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
RAMBUS INC.,
Appellan,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee, -
AND
NVIDIA CORPORATION,
Interven0r. ‘
2010-1483
On appeal from the United States Internati0na1 Trade
C0mmiSSi0n in Investigati0n N0. 337-TA-661.
ASUSTEK COMPUTER INC., ASUS COMPUTER
INTERNATIONAL, INC., BFG TECHNOLOGIES,
INC., BIOSTAR MICROTECH (U.S.A.) CORP.,
BIOSTAR MICROTECH INTERNATIONAL CORP.,
DIABLOTEK INC., EVGA CORP., G.B.T. INC., GIGA-
BYTE TECHNOLOGY C0., LTD., HEWLETT-
PACKARD COMPANY, MSI COMPUTER CORP.,
MICRO-STAR INTERNATIONAL COMPANY, LTD.,
GRACOM TECHNOLOGIES LLC (F0RMERLY KN0WN

RAMBUs v.1Tc 2
AS PALI'r MUL'1‘I1vrEDIA INc.), PALIT MICROSYSTEMS
LTD., PINE TECHNOLOGY (MACAO
COMMERCIAL OFFSHORE) LTD.,
AND SPARKLE COMPUTER COMPAN`Y, LTD.,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Intervenor,
AND
NVIDIA CORPORATION,
In,terven,or.
2010-1556
On appeal from the United States Interna*ci0nal Trade
C0mmissi0n in Investigati0n N0. 337-TA-661.
NV'IDIA CORPORATION,
Appellc:m,t,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
AND
RAMBUS, INC.,
Interven0r.

j
3 RAMBUs v. 1Tc
2010-1557
On appeal from the United States lnternational Trade
Commission in Investigation N0. 337-TA-661.
ON MOTION
ORDER .
NVIDIA Corporation, Asustek Con1puter Inc., et al.,
and Rambus lnc. move for a 21-day extension of tirne,
until June 16, 2011, to file their reply briefs in the respec-
tive appeals. '
Upon consideration thereof,
IT ls OR:oERE:o THAT:
The motion is granted. N0 further extensions
FoR THE CoURT
 1 9  /s/ Jan Horbaly
Date J an H0rbaly
Clerk F
ll.ED
_ _ U.S. COUR\' 0F APF'EALS FOR
cci S1dney A. Rosenzwe1g, Esq. THE FEDERAL GlRculT
l. Neel Chatterjee, Esq. _
J. l\/Iichael Jakes, Esq. MAY` 1 9 2011
Ruffin B. Cordell, Esq. mn wl
s2l cum